Exhibit 10.24

FIRST AMENDMENT TO AIR CARGO CENTER LEASE


THIS FIRST AMENDMENT TO AIR CARGO CENTER LEASE (the "First Amendment") is
entered into as of the 28th day of August, 2015, by and between MCP CARGO, LLC,
a Nevada limited liability company ("Landlord") and A-M GLOBAL LOGISTICS, LLC.,
a Delaware limited liability company ("Tenant").


RECITALS


A.    Landlord and Tenant entered into that certain AIR CARGO CENTER LEASE,
dated November 21, 2014 (the “Original Lease”) for the leasing of the Premises
located in the Marnell Airport Center, on Surrey Street between Patrick Lane and
Russell Road, Las Vegas, Nevada 89119, identified as Building 2, 6055 Surrey
Street, Suite 105, consisting of Thirteen Thousand Nine Hundred Seventy-Nine
(13,979) square feet of floor area.


B.    Landlord and Tenant desire to further amend the Lease, on the terms and
conditions contained herein, to, among other things, expand the Premises to
include the next adjacent suite, to the south of the Premises commonly known as
Suite 103 and consisting, in the aggregate, of Three Thousand Five Hundred
Eighty-Eight (3,588) square feet of floor area (“Expansion Space/New Premises”).


AGREEMENT


NOW, THEREFORE, based upon the covenants and promises contained herein and other
good and valuable consideration, Landlord and Tenant mutually agree as follows:

1.    EXPANSION SPACE/NEW PREMISES. Landlord and Tenant desire to expand the
Premises to include Expansion Space/New Premises (as defined above) which such
Expansion, Tenant shall complete in accordance with the terms and conditions of
this First Amendment and Rider No. 1.2 – Work Letter attached hereto and
incorporated herein by this reference. A preliminary floor plan of the Premises
following the Expansion is attached hereto as Exhibit “A” and incorporated
herein by this reference. In the event the actual floor plan of the Premises
following the Expansion varies from that as set forth on Exhibit “A” attached
hereto, then Landlord and Tenant shall prepare an accurate floor plan and attach
the same hereto as Exhibit “A-1”. The estimated delivery date shall be three (3)
business days after Lease execution (“Delivery Date”).


Notwithstanding any provision to the contrary contained in the Lease or this
First Amendment, Section 6 of the Summary of Basic Lease Information for the
Lease is hereby deleted in its entirety and the following is substituted in lieu
thereof:


“6.    Premises (Article 1).    The premises shall consist of (a) that certain
space in the Building identified as Suite 105 and consisting of Seventeen
Thousand Five Hundred Sixty-Seven (17,567) square feet of floor area, and as
depicted on Exhibit "A-2" to the Lease (the "Depiction of Premises).”


2.    COMMENCEMENT DATE. Commencement Date for the Expansion Space/New Premises,
shall commence on the earlier of: (i) the date Tenant opens for business in the
Expansion Space/New Premise, or (ii) December 1, 2015


3.    LEASE TERM. Shall be co-terminous with the original Lease commencing on
Commencement Date.







--------------------------------------------------------------------------------



4.    EXPANSION SECURITY DEPOSIT. Notwithstanding anything to the contrary
contained in the Lease or this First Amendment, Tenant shall, immediately upon
execution of this First Amendment, deposit with Landlord an additional cash
security deposit of Five Thousand Three Hundred Eighty-Two and 00/100 Dollars
($5,382.00), which such amount shall thereupon be added to and become a part of
the Security Deposit.




5.    MISCELLANEOUS. Except as modified herein, the Lease shall remain in full
force and effect. All capitalized terms not defined herein shall have the same
meaning as defined in the Lease. This First Amendment may be executed in
counterparts. Each of said counterparts, when so executed and delivered, shall
be deemed an original and, taken together, shall constitute but one and the same
instrument. This First Amendment may be executed by a facsimile of the signature
of any party, with the facsimile signature having the same force and effect as
if this consent had been executed by the actual signature of any party.


IN WITNESS WHEREOF, this First Amendment has been executed on the day and year
above written.


LANDLORD:                        TENANT:


MCP CARGO, LLC                    A-M GLOBAL LOGISTICS, LLC
a Nevada limited liability company
a Delaware limited liability company



By: /s/ Gregory K. Wells
By: /s/ Thor Gjerdrum

Print Name: Gregory K. Wells
Print Name: Thor Gjerdrum

Print Title: Manager                     Print Title: EVP/COO























































--------------------------------------------------------------------------------



EXHIBIT “A”


Preliminary Floor Plan of Premises and Expansion
(To Be Attached)































































































--------------------------------------------------------------------------------



RIDER NO. 1.2 - WORK LETTER


THIS RIDER NO. 1.2 is attached to and made part of that certain AIR CARGO CENTER
LEASE dated as of November 21, 2014, by and between MCP CARGO, LLC, a Nevada
limited liability company, as Landlord, and A-M GLOBAL LOGISTICS, LLC, a
Delaware limited liability company, as Tenant (as amended, the “Lease”). The
terms used in this Rider shall have the same definitions as set forth in the
Lease. The provisions of this Rider shall prevail over any inconsistent or
conflicting provision of the Lease.


R-1.    Expansion. Subject to the terms and conditions of the First Amendment to
which this Rider/Work Letter is attached and the terms and conditions hereof,
Tenant shall construct the Expansion (as defined in the First Amendment) in
accordance with those plans and specifications attached hereto as Schedule 1 and
incorporated herein by this reference. In the event that the construction of the
Expansion results in Tenant having to bring the Premises into compliance with
current building codes and other applicable building requirements, then Tenant
shall do such necessary compliance work as part of the Expansion. Tenant hereby
approves the plans and specifications attached as Schedule 1.


R-2.    Preliminary Plans. If the plans and specifications referenced in
Schedule 1 are final plans and specifications, such final plans and
specifications are hereinafter referred to as the “Final Plans” and the
remainder of this Section R-2 shall be inoperative. If the plans and
specifications referenced in Schedule 1 are preliminary plans or in the event
that Schedule 1 hereto is blank, Tenant shall prepare final working drawings and
outlined specifications for the Expansion and submit such plans and
specifications to Landlord for its approval as soon as reasonably possible after
execution of the First Amendment. Landlord shall approve or disapprove such
drawings and specifications within ten (10) days after receipt from Tenant.
Landlord shall have the right to disapprove such drawings and specifications
only if they materially differ from the plans and specifications attached
hereto. If Landlord disapproves such drawings and specifications, Landlord and
Tenant shall promptly meet in an attempt to resolve any dispute regarding such
drawings and specifications. Final working drawings and specifications prepared
in accordance with this Section R-2 and approved by Landlord and Tenant are
hereinafter referred to as the “Final Plans.”
 
R-3.    Allowance for Cost of Expansion. None.


R-4.    Tenant’s Representative. Tenant has designated ____________as its sole
representative with respect to the matters set forth in this Rider, who shall
have full authority and responsibility to act on behalf of the Tenant as
required in this Rider.


R-5.    Landlord’s Representative. Landlord has designated _____________________
as its sole representative with respect to the matters set forth in this Rider,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Rider.
    
        

